 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Paul Broxton,                                      No. CV-19-08005-PCT-JJT
10                    Plaintiff,                         ORDER
11    v.
12    Western Arizona Regional Medical Center,
      et al.,
13
                      Defendants.
14
15          At issue is pro se Plaintiff Paul Broxton’s Amended Complaint (Doc. 9). Upon
16   screening Plaintiff’s Amended Complaint (Doc. 9) pursuant to 28 U.S.C. § 1915(e)(2), the
17   Court finds that the Complaint fails to state the grounds for the Court’s subject matter
18   jurisdiction. The Court therefore dismisses the Complaint with permission to re-file, if
19   Plaintiff can cure its jurisdictional deficiencies, no later than March 12, 2019.
20   I.     LEGAL STANDARDS
21          A.     28 U.S.C. § 1915(e)(2)
22          For cases in which a party is permitted to proceed in forma pauperis—that is, the
23   party lacks the means to pay court fees—Congress provided that a district court “shall
24   dismiss the case at any time if the court determines” that the “allegation of poverty is untrue”
25   or that the “action or appeal” is “frivolous or malicious,” “fails to state a claim on which
26   relief may be granted,” or “seeks monetary relief against a defendant who is immune from
27   such relief.” 28 U.S.C. § 1915(e)(2). Section 1915(e) applies to all in forma pauperis
28   proceedings. Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000). “It is also clear that section
 1   1915(e) not only permits but requires a district court to dismiss an in forma pauperis
 2   complaint that fails to state a claim.” Id. at 1127.
 3          B.      Subject Matter Jurisdiction in Federal Court
 4          Unlike state courts, federal courts only have jurisdiction over a limited number of
 5   cases, and those cases typically involve either a controversy between citizens of different
 6   states (“diversity jurisdiction”) or a question of federal law (“federal question
 7   jurisdiction”). See 28 U.S.C. §§ 1331, 1332. The United States Supreme Court has stated
 8   that a federal court must not disregard or evade the limits on its subject matter jurisdiction.
 9   Owen Equip. & Erections Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, a federal court
10   is obligated to inquire into its subject matter jurisdiction in each case and to dismiss a case
11   when subject matter jurisdiction is lacking. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
12   1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).
13          Federal Rule of Civil Procedure 8(a) provides that “[a] pleading that states a claim
14   for relief must contain: (1) a short and plain statement of the grounds for the court’s
15   jurisdiction.” In other words, to proceed in federal court, a plaintiff must allege enough in
16   the complaint for the court to conclude it has subject matter jurisdiction. See Charles Alan
17   Wright & Arthur R. Miller, 5 Fed. Practice & Procedure § 1206 (3d ed. 2014).
18   II.    ANALYSIS
19          Despite dismissal of Plaintiff’s first Complaint on January 9, 2019, little has
20   changed in the Amended Complaint. Plaintiff now has a statement of the grounds for this
21   Court’s subject matter jurisdiction, as required by Rule 8(a), but the statement is
22   insufficient to establish jurisdiction. Plaintiff alleges “violations of my civil rights . . .
23   [HIPAA] violations on federal statutes/religious freedom . . . not listening to me about
24   according to my church.” (Doc. 9 at 3.)
25          While Plaintiff refers to the federal statute known as HIPAA—the Health Insurance
26   Portability and Accountability Act—the Court understands Plaintiff’s claim to be one for an
27   invasion of his right to privacy under Arizona law. And while in some instances plaintiffs
28   have been able to seek redress for alleged HIPAA violations under state law, HIPAA itself


                                                   -2-
 1   does not provide for a private right of action. Webb v. Smart Document Solutions, LLC, 499
 2   F.3d 1078, 1081 (9th Cir. 2007); see also 29 U.S.C. § 1181 et seq. That portion of Plaintiff’s
 3   Complaint thus raises only a state law claim, if any claim at all, and not one arising under
 4   federal law.
 5          Plaintiff also alleges “violations of my civil rights” and refers specifically to federal
 6   statutes pertaining to religious freedom. (Doc. 9 at 3.) But these allegations are unclear and
 7   do not confer subject matter jurisdiction on the Court. Applying a benefit-of-any-doubt
 8   standard to this claim, the Court assumes that Plaintiff attempts to bring a claim under
 9   42 U.S.C. § 1983, which provides for a private right of action against a state actor for a
10   constitutional violation. To state a § 1983 claim, a plaintiff must first allege state action.
11   Determining whether an entity is subject to suit under § 1983 is the “same question posed in
12   cases arising under the Fourteenth Amendment: is the alleged infringement of federal rights
13   fairly attributable to the [government]?” Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d
14   826, 835 (9th Cir. 1999) (citing Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982)). For a
15   court to answer this question in the affirmative, a plaintiff must show that two requirements
16   are met: (1) the deprivation to the plaintiff by the entity “must result from a governmental
17   policy,” and (2) the “the party charged with the deprivation must be a person who may fairly
18   be said to be a [governmental] actor.” Id. Plaintiff makes no attempt to identify any of the
19   defendants as state actors and thus has not satisfied the requirements to bring a § 1983 claim.
20          Even if Plaintiff’s claims were cognizable under federal law, they do not provide
21   specific allegations against each Defendant. A plaintiff may not collectively accuse multiple
22   defendants of committing misdeeds through a failure to attribute any specific act to a specific
23   defendant. Such group pleading fails to comply with Federal Rule of Civil Procedure 8(a)(2)
24   because it does not give fair notice of the claims against each defendant with the requisite
25   specificity. Riehle v. Bank of America, N. A., No. CV-12-00251-PHX-NVW, 2013 WL
26   1694442, at *2 (D. Ariz. Apr. 18, 2013). Plaintiff must allege specifically how each
27   Defendant violated his constitutional rights by acting under the color of state law. In his
28   Complaint, Plaintiff does not allege any cognizable wrongdoing against Defendant Mirza,


                                                  -3-
 1   accuses Defendant Western Arizona Regional Medical Center only of “bullying,” and
 2   alleges wrongdoing on the part of others not named as Defendants. (Doc. 9 at 4.)
 3   Collectively, these sparse allegations fail to provide sufficient notice to any Defendant of the
 4   claims against them.
 5          If a defective complaint can be cured, the plaintiff is entitled to amend the complaint
 6   before the action is dismissed. Lopez v. Smith, 203 F.3d 1122, 1127–30 (9th Cir. 2000). Here,
 7   the Court will give Plaintiff one last opportunity to amend his Complaint, but any Second
 8   Amended Complaint must meet the requirements of the Federal Rules of Civil Procedure
 9   and the Local Rules, as indicated above.
10          IT IS THEREFORE ORDERED that Plaintiff’s Amended Complaint (Doc. 9) is
11   dismissed with permission to file a Second Amended Complaint by March 12, 2019, that
12   complies with the provisions of this Order.
13          IT IS FURTHER ORDERED that if Plaintiff does not file a Second Amended
14   Complaint by March 12, 2019, the Clerk shall dismiss this action without further Order of
15   this Court.
16          Dated this 26th day of February, 2019.
17
18                                           Honorable John J. Tuchi
                                             United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                   -4-
